DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       DANIEL JANE GILLEY,
                            Appellant,

                                   v.

                              CLAY GILES,
                                Appellee.

                             No. 4D22-2198

                         [December 29, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Brett M. Waronicki, Judge; L.T. Case No. 43-2021-DR-
000793.

  Michael Rebuck of Michael Todd Rebuck, P.A., Palm City, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.